Title: To Thomas Jefferson from Thomas McKean, 15 December 1800
From: McKean, Thomas
To: Jefferson, Thomas



Dear Sir,
Lancaster Decemr. 15th. 1800.

Long ere this you must have learned, that at the election in behalf of this State of President & Vice-President of the United States, you & Mr; Burr had but eight votes, and Messrs. Adams & Pinckney seven votes each. Three fifths of the citizens of this State, had an  opportunity afforded, would unquestionably have voted for the former; and tho’ this was a fact known & admitted, yet thirteen Senators, making a majority of only two, in opposition to a majority of thirty two in the House of Representatives, have prevented the public will from being declared. The thirteen are execrated by the Whigs, they will never have the power to perpetrate the like mischief again, and I cannot help using the words of St. Paul to Alexander the Coppersmith, “they have done much wrong, the Lord reward them according to their deeds.”
Believe me, Sir, every honorable measure has been exerted to prevent this catastrophy; the principal causes of the event, independent of party-principles, appear to me to have been, as follows; John Woods Esquire, the Speaker of the Senate, has ambition at least equal to his talents, and from the conduct of his brother-in-law James Ross Esquire in your Senate, of his brother Henry in the other House and his own maneuvres in this business, expects (in case of the election of either Mr; Adams or Mr; Pinckney) that himself & Mr; Ross will be preferred to Seats in the judiciary department of the United States, or in the Government of the territory North-West of the Ohio, as Governor St. Clair is not expected to live long; Samuel Postlethwaite, Senator for Cumberland county, is the brother-in-law of Henry Miller, Supervisor for this State, and has been perswaded to believe, that if you were President Miller would be removed; the like circumstance has influenced Dennis Wheelen, a Senator for the county of Chester &c., whose brother Israel is Purveyor &c. at Philadelphia. These men have in a great degree governed their colleagues, all of whom are Anglo-federalists. Indeed, the officers of the customs at Philadelphia and all the officers under the Pres[ident] of the U.S., with scarce an exception, have leagued against you, and evidenced as much malignity as they displayed in my Election: similar arts, calumnies & baseness have been practiced in both cases. Henry Miller, General Hand, Robert Coleman &c. have been in this borough almost const[antly] since the Legislature have been convened, keeping the thirteen firm to the party. In addition to the letters almost daily written to them by a committee at Philadelphia, of which Thomas Fitzsimons, Wm. Lewis, William Rawle & several other Tories were members, a special committee was deputed & sent here by them, fearing the Federalists might waver, near the approach of the election; they gave the thirteen a dinner, to cheer their spirits & keep them steady: Messrs. Henry & Wm. Miller were of the party; the latter is Commissioner of the Revenue, now at Washington.
When all expectations of an election for this State had ceased, Wm.  Findlay Esq. of the Senate, a true Republican, was induced to revive the affair by bringing in a Bill, differing in form tho’ in substance the same with a former one, which passed rapidly thro’ that House, but with considerable opposition from the Republicans & some of the Tories in the other; however a majority were at length prevailed upon to pass it, as it would prevent the precedent of a dereliction by a State of so important a federal duty, and even one vote might possibly operate favorably to the Republican cause: these considerations had weight with me, and obtained my concurrence. The Federalists are now dissatisfied with the renewal of the business.
It seemed to me proper, that you should have this detail whether we are successful or not in the great event: if South Carolina has not disappointed us, all will yet terminate propitiously; there will be 73, to 71 at the utmost. May God grant it; for the good of my country.
This will be handed to you by General Muhlenberg, to whom it will be inclosed, to prevent the prying curiosity of Postmasters &c.—Permit me to subscribe myself what in great truth & sincerity I am, dear Sir,
Your affectionate friend & most obedient servant

Thos M:Kean

